Citation Nr: 0317988	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for a low 
back disorder, currently rated as 40 percent 
disabling.

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to March 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in September 1999, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed and continued a 20 percent 
rating that was in effect for a low back disorder, 
characterized as low back pain with limitation of motion.  In 
January 2001, the RO increased this rating to 40 percent, 
effective as of December 29, 1998, the date of receipt by the 
RO of the veteran's claim for increased compensation.  The 
veteran indicated continued disagreement with the evaluation 
assigned for this disability.  

In September 2002, the Board remanded the case to the RO.  It 
has now been returned for disposition.    


REMAND

The 40 percent rating currently in effect for the veteran's 
service-connected back strain is the maximum schedular rating 
that can be assigned for this disability; see 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002).  A higher (60 
percent) rating can be assigned, however, for intervertebral 
disc syndrome; see 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
There is no indication, though, that the RO considered 
Diagnostic Code 5293 in its evaluation of the veteran's 
service-connected low back condition.  A review of the record 
shows that an EMG conducted in October 1998 revealed findings 
suggestive of bilateral L5-S1 radiculopathy and right 
peritoneal neuropathy.  Furthermore, the examiners in both 
the August 1999 and August 2000 VA examinations stated in 
their reports that they did not have the veteran's claims 
folder available for review in conjunction with their 
examinations.  During the course of the appeal, Diagnostic 
Code 5293 was revised, effective September 23, 2002.  
Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria more 
favorable to the veteran be applied, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In effect, the veteran should be 
evaluated under both sets of criteria, with the more 
advantageous one applied.  Id.  In this case, the veteran has 
not been informed of this change in the regulation, nor, as 
is noted above, has his service-connected back condition been 
evaluated under either the old or new criteria.

Additionally, in a statement, dated in March 2001 and 
received by the RO in April 2001, the veteran stated that he 
had been granted benefits from the Social Security 
Administration (SSA).  However, the claims folder does not 
contain any records from SSA.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, to include any VA 
treatment, who have provided treatment 
for his back condition since December 
1999 which are not currently associated 
with the claims file.  After securing any 
necessary releases, the RO should obtain 
these records.  

3.  The RO should obtain from SSA any 
records utilized in the awarding of 
disability benefits to the veteran.

4.  Following completion of the foregoing 
development, the RO should then schedule 
the veteran for VA orthopedic and 
neurological examinations in order to 
determine the current nature and severity 
of his service-connected low back 
disability.  All signs and symptoms of 
his back disability should be described 
in detail, including all signs and 
symptoms necessary for rating 
intervertebral disc syndrome under the 
old and new rating criteria of Diagnostic 
Code 5293.  Additionally, based on 
examination findings and a review of 
historical records, the examiners should 
provide a medical opinion, with full 
rationale, as to whether the veteran's 
service-connected low back disability (to 
the exclusion of non-service-connected 
conditions) renders him unemployable.  
The claims folder and a copy of this 
remand must be made available to the 
examiners for review prior to the 
examinations. The examiners are to 
indicate on their reports that such a 
review was conducted.  

5.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration being given to whether the 
low back disability may be evaluated 
under the criteria (both old and new) for 
intervertebral disc syndrome.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) which covers all evidence 
received since issuance of the statement 
of the case (SOC) and which adequately 
informs the veteran of all criteria 
applicable to evaluating his back 
disability.  An appropriate period of 
time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




